490



     OFFICE   OF THE ATTORNEY        GENERAL         OF   TEXAS

                         AUSTIN




Honmablo John&   Hmv.tlton
Dietr%ot Irtt0rA.y
Xatador, Texas




                                                 eccnt date IA rhioh
                                               UPOA th0 rOllOTf.Ag




                                           0 acocmpll8hthat

                                 8    X'Of8Z'OIlCO   t0   &A   indO~.AdOAt
                      a8808808       OOlbct8 it.8 OPAtare8
                                     and
                        2791,    VOI'AOA'8
                                        Annotated Civil Stat-

                      lppoare in Tare           Jwlsprudenos,         Volume

          lA alty may by ordlAaAoo make oity tax.8 due
     ti    d@liAQWAt OA different dated than tho88
     ihod    for ~uaonltaxee.    The tact that Us le
     ing ordinanae flxae au unrsaeonable or lmpoeelb T 8
     d&to SOP papoAt doer not affeot    It8 valldi~.n
         Artlo1837S8, VSIWA*S Aauotated civil Statutes,
prior %O it8 SmMdmUAt in 1927,       pmvlded that the bUStOO
Or &A iAdSpAd8At Soboo di8triOt "rhrll iA gSAW&% b8
    l
WSt8d With ti - WSrS            rl&btS Uid dUti88 in X'8e t0
th8 8bblbbJllUit~dAbliTUOf                ina   SdlbOb,inobd-
ing th@ pCWW8 ud &SAAW Of tUtiOA            stirf?SS SC&O1JWX'-
pore8 th&t -8 OOAfSrred by th4 &US Of this St&t8 WA               th0
gorvning bodloe of lnoorporatedOiti.8 and tO8Xlm”.             SD.
also AHiolo8 1035, lO41, lob8, urd 1063, VWAOA~S Anaohted
Civil SktUt~S) YiSSiOA IAdOpOAdoAt Sohool DietciOt,tr h-
StWA&    88e 9. %I %ol. This p&d Of btiOl@          2758 T88 0IPitt.d
ln the  8awxdment     of 1927. Eo8ewr,   w bellow that t&e prip-
Oi#m Stiu appuO8 UId that the board Or tPUStOO8               Of rD
%tldS~WUbAt S&o01 dietriot      &SSOSS~     Uld COllMtia;d it8 OWA
t8XSS w    88t    & d&k UPA Whioh 80hO01taX.8 beccrmeduo and
pyablo diifexwit from that flood for Stats and county t6xee.
Soo APti010 7255, VerAoA~e Anuotated Cirll St6tuks.

        Artlole 8791, Veraon~s &mot&tad                      Civil Statutes, pro-
tld88, in p&Ft, a8 fO11OWS;

                "%a   dietriot tar a680880C          &Ad    COlloCtOr -11
     hay0the ume pouor urd 8hall perronntae aeuu
     dUtie8 Tith NfWOAOO   t0 the aSo4MiA0At Ukd CO)leC-
     t%OA Or m     iOr fW0 SOho    PUI'POSOSth6t &pQ
     SOArOMbd  by uW  U OAth8 City  ~~Shtii Of tiCOr-
      pOr&tOd tOWA                 1 l&a&$88, . . prOOidOd th6t iA
                               Or 'I
      th0        8tiorOed     OOll~OtiOA  0t t&.%86 the board of true-
      to08 -                08CfOrpIth0 dllth88hiOh devolte UPOA
      the olgy oouaoll             of   &A   laaorporated     city   or   tolpm
      .     .    .



        i%iS &.FtiOlb18 dearly indiO&tiW that     tb board Of
tZ?USteoSOf &A iAdO~AdMLt    Soho   dietriot ha8 thr S=     po~r8
With rsiSIWlO0 t0 t&B 88SIhlSWAt Uid OOll~OtiOn Of ku8       &I
tha govrm     bo6rd of a~ inoorporated oity or tom.     l’horo-
sOrOe th8 SOhOO1boud      My fix dat88 8h.A IWhO   tUO8 Win
beoauo due aAd doliapueat dlfferaAt Sro~ t&o80 fixad ior
gOIl@J'&l
        -8.
ffoaorablo        John A.      KaUltona            ~a       #8




             If    TO UW       WOAg         in    OUP W&SOAbg~             MWr&blO88     WO
thdnk that         our ooaolu8lo~ la oornet for an ldditlollrii
reuoll* ThS SktUtOS     Whting     to S&O01   ku8   SOAtAfA A0
~A'oV1810A88 t0 ihrll SUOh -8       brow    dU. OP dOliAqu&At.
~OFdOZW,it18       OUIPo&hAthAtit18          UithhthS      @AOS'd
pow.: an& authority or the board OS tFUStO.8 to nt           msh
        Se0 AI'tiOlOS2788, f377Q18780, 2784, lt SOqep 2791,
VWAOibS  Annotatiad Ct+il Btattatoe. Se0 Xocollpp~To City of
Rbh&rd8oa (Writ of SPCOI dirri88ad),      l.813. W, (Rd) 4RS,
W!LWSiA it 18 eta-d,    *C%t;OS, tOWa ti ~ahO01 dlrtriotr
haw the right to SW ad be ewdr eontwat and be oontmot-
lIItith and oonduot and ooatml all of its rrralre, partlou-
luly their fiA8A8.8    oad taxes”.


        AOtS 1939, Forty-Sixth LS&Sl&tUW,      Rwlrad StatUteS,
Ch. 18, ,S. 8. a,  NlthOFiSOS A dleoouat oA ad valorem tU88
for tha sar3.ypaymoat 0s some       SO@ Arti    70576, 7255b,
VOrn0nf8 Annotated Civil Statllt88.    Sootloa1 of 5. 5. 4OR
pFOVidO8 u fOuOW8l

             “Au      t&Xp4tyere aball                  ba &UOrrd         discounts
      for thm -at        OS twoa dru to tha State md
      a3.lgowmaentti       aad politioal SUbdivisions  urd
      taxing dlstriate     0s th8 Stat*, uld diSOOUAt8
      to bm allowed    under the following oonditlonrr
      (a) thrs0 (S$c)   per Oeat dl8oountOA UI V&n-em
      kxe8  dua ti     St&t0 or duo any gOVaWAMAt&% or
      po;Utloa%8~bdlvl8lo~ or taxing dietriotof the
      State, if euah tUO8 Al?. paid auloty      (90) day8
      befOX-        th8       d&t0    WhOA thOJ           rOuld        Oth8mSO     b-
      W           dSli.IIqUSAt~
                              (b) tr0 (WY) p.r OSat diSOOUi%t
      on     ad    valorulr         t8XOS     duo th# Stat.              W due uq
      gOV8TAMA~                 Ol’&tOlitiO&l              OU~ViSiOA        OF t&X&q
      diStZ%Ot   Of th#               8ktS         if     SUOh tU88        &I% plld
      SW     (60) &78 bdOI-0 th0 tit8 UbOA 'h0 IIOtid
      othsni88 bOoA    d.liAqUOAt; (0) OAO (VT POP
      Mnt  dl8WUAt  OA ad VrloMI   -8    due the State
      or duo uq gorwmnuMl      or polltioal 8ubdlvielo~
      Oc fi8ag            di8triOt           Of    &O     btha          if WA& -8
      ISI  paid         thirty        (80)        d&ye    b.fOrO        th0 d&b UhOA t!16y
      would othaniee                  boeaw             dewuoat.           Protldad,horn-
       lWr#        th&t       th0    p~0~$8hiA8            Of   tbi8     SeOti0A   h&u
HoAorabi8JohnA.       Builton,      DA60 fi




      wt a@y        to ItOr &qWOV-t            diStriSt8, :XTi-
      gat1on diStF~St8       18&W   dl8trl8k,       rator aontrol
      diStl';OtS,    Ud 0 ther gowrzma&al          8ubdlvl8lo~8,
      Oiti.8,     tOaU  8I4d iadS&Wd8Zlt      SO&O1     di8triOtS
      ti.88 &Ad Uatil       th. &OVbM          body Of SUOb WMtOP
      kpPOVOG.at diStPiOt8, h’ig*tiOA              di8triot8,     1OVSO
      diStl'iOt8,T8tW ooritsoldiStriOt8,              and 0-P      &OV-
      SZ'AB8A~ SUbdiV18f.OAR,dti88, tOWA0, Or iAdO~tUld-
      ant     80hool dlstriok w ordinuaoo,          re8olutlOA or
      0rd0~, wa0pt            tb8 p~0ti8ionr w00rl            md it3
      th elWAt Uy SUdW& tOFia p Z’o YU@dietriot,         At
      iX’&&tiOA      diStr:St, lUV.8 d$StriOt, S&tOr            OOA-
      trO1 diStdOt, ud 0-r            @VOPUMAti          SUbdiVtSiOAS,
      @IQ, tom Of lAdopeAdeat           S&O01 district ,OlOGtt
      t0 a08       SUoh diSOOUAt8, -          th8 ~OVWlIilk&bow
      Of e&oh nta       imprO+~At       dieti%Ot,     md    0th.r
      &JOotSX'tBMAtti  8UbdiV18ion8, Oiw, tWA            OP iAdS&MAd-
      *At SOhOO1 dietriot,       rh13 h&W       pOV8r, br th. QX'di-
      AMOOr FO8OlUtiOA Or Older l.viae -                  -        tU88,
      to d.et&Aata tie mAth8 :A RhiOh SUah dlSOoUAt8 oi
      thr.0 (311)par MAt,        tmo (z$) per OOAt, 8Ad OAe (l$)
      per osat roepaotlvsly shall          be allotrod,     but  IA no
      SV8At 8half t.h8SW         &pplf t0 *lit wt                Ot t&%88.'

            Too will not$or that M, ii$, end l$~ddisoount8are al-
land for ku8    paid 90      60, ati a days,  roepaotively, botore
th@ d&to 8whtU88TO&d         oth8rrriee b8oom8 drliaqwat. Xou
du   AOtiOO &bO   that th@ rOV%ShAS Of SeOtiOA 1 ahan not
apply to indO~OZld8XLt SOhOO P di8triotS UA1*8S pnb WIti the
gOYOFQiAg b0dJ (b0d         Or w&808)            ah&u     by OrdiAaAOO, rOSO-
lutloa,or order adopt U&8a8mm Lc th8 eahool d~~tr~to~leot8
                                                                     dirOoauat8


            YOU &Sk in PoUr first QUOStiQFA whothor t&O tI'UStO.8
Of   u1   iAdOpOAdOAt
                   SOhOO1        diStiis$       hW0  aUthOrltJ t0 pIA  &
r@SOiUtiOA (a) a0dng          tUO8          t0 b0 p&id in th0 ?hO~%ih
                                                                    Of
8OptOdOr,      and   (b) allowing    l di8OOUZlt        for dolq     so.   ‘x0 hvo
hsratofaro ltatod that th8 bo8rd may detordw                       the dater   of
Eononbk        John A.   Emilton,   -8   #6




payment rod dollnquonoyOf 88hOO1 taX88. %O.fiirSt   put Of
JOUY qU88tiOlh18, bhOl’.fOn, UI8WW.d  in th8 &ffimartlW.
If tha board 0r tnut888 hA8 adopt.6 the pl'OV:SioM 0s S*otloa
1, S. B. a    8Ad th0 WAth of SOpt0Ab.r OOLMS Tith.iAOn0 Of
th8 porioda b8foXW th0 tuu8 would beo4nu dollnqumt, P&bOO;-
ri0d in seotiaa 1, tbe~ our azmwor to th aeooad part 0s HOW
first qUeStiOn 18 ti80 in mo &ffh&tiVO.

        you lmvo fw~lrh8d w a 08rtlfled oopy of a re8olutloA
pu88d  by WM BOWd Of !LQIMt688Of th8 ROUiW3     SpiXIgSIAdS-
pondont,%ho01 DietrIOt OA Sepimsbor 3, 1@4% IA our 80aond
qU88tian   U 88k ahethor this ro8olutlon 18 nriiio I8At to allow
& di88OunF OA ku8   paid in SOptUbU.    t’h0 HSOhtion   18 a8
fOuO88 8

                   "XTRACTS OF A SPECIAL mS¶'Rx) REZD
                W THEROARING SPR--                SCiiWL
                DISTRICWS BCARD OF TRUSTIW, on Srptombor
                3, 1911, ia ROUlAg sprlAge, TUIS.

        “Th,   !tOUN     s$dIQS
                              IAd@wAdOAt SOhOOf DiStl-iOt'8
        Board of Tnukee    OBAYOAO~ IA Speolal SMS~OA at
        era0 p.m., september 3, 1942, Ln th8 0rrie0 0s sald
        Board, -8Y   woh memberhad boea rrotlfiadof said
        moatlag, with the r0u0ing    mbu8    0s mid Board
        Of %'UStMS m-l
        “0. II. MoDomaa,PI. L. mahall, M. se Thaolceraad
        W. H. BonA, ThO  WIbOrS  Of S&id BOud Of mSteO8
                I 0. L. BUZ'dOA, P, PO Da-eon md   Joha   0.
        WS.
        'Ala- other bUin888 t0 aa~8 b.tOra the aeotiq, the
        QUOStiOA Of whotbr 00 l¶& p.OUiu Sprin;;rIadependrat
        Sohool 9letrlot mmld permit a d1roount for oarly pay-
        meAt Of t8X88 for the y'ur 194P, md 8lla~iq a dls-
        OOUAt Of 8$ fOr th, PoAm Of I)Opt4dO~, @ for tb
        month 0s Ootober end I$ for u~8 mAth 0s Xommber
        provldbg the 1948 t8X88 of said Dletrlot rera,p~d
        WithiAthOPoAthS   Stat8dWithth8   diSOOUAt~W.iZl
        8t&tOd,.t88~Otit8ly.
       "~xotion
              888   m8de by w. Lo mrr&ll,   and -8
                    So&o1
       sownded by 0. E. Bowa, that the Roulq     Sprlngr
       Indopmndaat        Dirtriot Zu Collootor, bo ln-
       rtruokd  to aooept taxem for o8rly pay-nt a8
       abow rt&ed UM reerlpt    tba pm    l8 above 8tated,
       8lla     th. giYM d%8OOWlt8 th8MfOr. '
       "%%w~~MO~             %i0BorrdOfz~~8kO8        MI)&
       Yotino FOB the 8otiea     WMI             8hJl 8 II* se
                                        w. La liar
       Thmkor?%lW.E.BOw.&             Y!h@Pakr8    Or @I@ Borrd
       0r Tnuteer Yotlng      MAI      the aotioa WMI    wow.
       !&O m8idMt     Or t             0r m8t008# P. &ZE~OX--
       mea, the~~n,deotnd            tbonotion~rr.dti
       8depted.”



            s8OtiOS 1 Or 8. B. a   pM88ribe8   BO rOm   8hOmb~    it8
pX'Oti8ionr~k      8dOptti. I!h#MrOW,80 thhk thOt aX-080.
1UtiOni8 8UrriOiMt ir it 0~ b0 r~Onrbi7 lOWtrinOd tit
8uahprorl8ion8are rdopt8d. smi0n 1 0r se is*402 (bti0b
70676 8nd 7266b) i8 the      Urthorlliyunder &-Ah dlaMUnt8
PUJ by UOWd    011 t#hM 02
                        %     ~~ld.Bt #Oh001  di8triot8. ThWO-
rtm,     UB do not bollen tht a roaolutionmild Nl moral7 be-
omaw     Sootion 1 oi 8. B. 402, Artlol,70676, or Artlals 7265b
i8ZiOt
    l%&WO881~ 8wO%r%Oda      T& rrrolution rubeittod cleu'ly
8hO88 th& ?h@ g\u8t%Ot&Or 8uOdng    di8OOUt8 -8 befOr th0
bomdoftmrteer.      TiW TS8OlUtiOnnrPr8 th. month8 ia mhloh
th8 rirprotlvefi8OOUUt8  rbould bo allowed. Xr the month8 oi
September, Ootobor, and Ho~mbor OQY wlthln the re8psotlro
period8 befor W    dali?iQumo~ d8te of the tuer specified in
SeOtiOa1, thOZ& it  i8 th. OpiniOnOf thl8 d8pU-tm8nt
                                                  th8t ruoh
W8OlUtbZ.I i.# 8uiriOiU!&

            Thi8 apirJon 18 UJJN884 wkd     t0 thO8*iIId~JXU&deIIt
Who01      dirtriOt Whbh 888888 Uld OOllOOt taiJr Om kxe8.




                                                        A88i8tMt
                                                                   /-- --,
                                                                        \